     Case 2:20-cv-01372-JCM-BNW Document 11
                                         10 Filed 08/31/20
                                                  08/25/20 Page 1 of 4



     PHILIP GOODHART, ESQ.
 1   Nevada Bar No. 5332
     THORNDAL ARMSTRONG DELK
 2   BALKENBUSH & EISINGER
     1100 East Bridger Avenue
 3   Las Vegas, NV 89101-5315
       Mail To:
 4     P.O. Box 2070
       Las Vegas, NV 89125-2070
 5   Tel.: (702) 366-0622
     Fax: (702) 366-0327
 6   png@thorndal.com
 7   Attorney for Movant, U.S. Xpress, Inc.
     and Kurt Allen Updegraff
 8
                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   In re SUBPOENAS TO
     INFINITY CAPITAL                              Civil Action No. 2:20-cv-01372-JCM-BNW
11
     MANAGEMENT, LLC,
12                                                    Alabama Case No. 7:18-cv-02129

13     Served in related case:                        STIPULATION AND ORDER TO
14                                                    WITHDRAW MOTION TO COMPEL

15   Janet Hobbs v. U.S. Xpress, Inc.
     and Kurt Allen Updegraff
16   N.D. Ala. Case No. 7:18-cv-02129
17
18          IT IS HEREBY STIPULATED AND AGREED by parties hereto that Motion to Compel
19   Complete Subpoena Responses by Non-Party Infinity Capital Management, LLC may be
20
     withdrawn and the hearing currently on calendar for October 1, 2020 at 10:00 a.m. may be vacated.
21
                                                 DATED this 25th day of August, 2020.
22
23                                               THORNDAL ARMSTRONG DELK
                                                 BALKENBUSH & EISINGER
24
25                                               s/ Philip Goodhart
26                                               PHILIP GOODHART, ESQ.
                                                 1100 East Bridger Avenue
27                                               Las Vegas, Nevada 89101
                                                 Attorney for the Movants
28




                                                -1-
     Case 2:20-cv-01372-JCM-BNW Document 11
                                         10 Filed 08/31/20
                                                  08/25/20 Page 2 of 4




 1                                          FREED GRANT
 2
                                            s/ Thomas C. Grant
 3
                                            THOMAS C. GRANT, ESQ.
 4                                          101 Marietta Street, NW
                                            Suite 3600
 5                                          Atlanta, Georgia 30303
                                            Attorney for Infinity Capital Management, LLC
 6
 7                                         ORDER

 8
           IT IS SO ORDERED this ___
                                 31stday
                                      dayofof_____________,
                                              August, 2020. 2020.
 9
10
11
                                            United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                           -2-
               Case 2:20-cv-01372-JCM-BNW Document 11
                                                   10 Filed 08/31/20
                                                            08/25/20 Page 3 of 4


Stefanie D. Mitchell

From:                              Rob Arnwine <rarnwine@carrallison.com>
Sent:                              Tuesday, August 25, 2020 10:32 AM
To:                                Tom Grant; Tom Oliver
Cc:                                JoAnne Brownlee
Subject:                           Janet Hobbs v. National Interstate Ins. Co., U.S. Express, Inc. and Kurt Allen Updegraff -
                                   Your File No. 3689-54
Attachments:                       STIP to Withdraw Motion to Compel.docx


Tom, will you take a look at the attached stipulation to withdraw and confirm it is okay to file with your e-signature?

Thanks,

Rob




                                                              1
                    Case 2:20-cv-01372-JCM-BNW Document 11
                                                        10 Filed 08/31/20
                                                                 08/25/20 Page 4 of 4


Stefanie D. Mitchell

From:                                         Tom Grant <tom@freedgrant.com>
Sent:                                         Tuesday, August 25, 2020 11:14 AM
To:                                           Rob Arnwine; Tom Oliver
Cc:                                           JoAnne Brownlee
Subject:                                      RE: Janet Hobbs v. National Interstate Ins. Co., U.S. Express, Inc. and Kurt Allen
                                              Updegraff - Your File No. 3689-54


Yes, thank you.

Tom




Thomas C. Grant
Freed Grant LLC
101 Marietta Street, NW
Suite 3600
Atlanta, Georgia 30303
Tel: (470) 407-5967
Fax: (470) 839-9301
tom@freedgrant.com

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential use of the intended recipient. If you are not the intended recipient,
please do not read, distribute or take action in reliance upon this message. If you have received this in error, please notify us immediately by return email and
promptly delete this message and its attachments from your computer system. We do not waive attorney-client or work product privilege by the transmission of this
message.


From: Rob Arnwine <rarnwine@carrallison.com>
Sent: Tuesday, August 25, 2020 1:32 PM
To: Tom Grant <tom@freedgrant.com>; Tom Oliver <toliver@carrallison.com>
Cc: JoAnne Brownlee <jbrownlee@carrallison.com>
Subject: Janet Hobbs v. National Interstate Ins. Co., U.S. Express, Inc. and Kurt Allen Updegraff - Your File No. 3689-54

Tom, will you take a look at the attached stipulation to withdraw and confirm it is okay to file with your e-signature?

Thanks,

Rob




                                                                                 1
